 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
            JAMES BUSEY,                                       CASE NO. C19-5880 RJB
 8
                                   Plaintiff,                  ORDER TO SHOW CAUSE
 9
                    v.
10
            WELLS FARGO BANK, N.A., a
11          national banking institution,

12                                 Defendant.

13          This matter comes before the Court sua sponte on review of the file. The Court is fully
14 advised.

15          On September 19, 2019, this case was removed from Pierce County Superior Court. Dkt.
16 1. On September 26, 2019, the Court issued a Minute Order Regarding Initial Disclosures, Joint

17 Status Report, and Early Settlement. Dkt. 10. In that order, the Court directed that the parties

18 file a Combined Joint Status Report and Discovery Plan not later than December 26, 2019,

19 pursuant to Fed. R. Civ. P. 16 and Local Fed. R. Civ. P. 16(a). Id. The Court further directed

20 that Plaintiff serve copies of the order on all parties who appeared after the order was filed. Id.

21 The Court directed that Plaintiff would be responsible for starting the communications needed to

22 comply with the minute order. Id.

23

24


     ORDER TO SHOW CAUSE- 1
 1          No Joint Status Report has been filed. The Defendant filed a status report and indicates

 2 that Plaintiff did not participate in creating the report. Dkt. 20.

 3                              FAILURE TO FILE JOINT STATUS REPORT

 4      Fed. R. Civ. P. 16 (f)(1) provides that the court, on motion or on its own, may issue “any just

 5 orders including those authorized by Fed. R. Civ. P. 37 (b)(2)(A)(ii)-(vii)” if a party “fails to

 6 obey a scheduling or other pretrial order.” Under Fed. R. Civ. P. 37 (b)(2)(A)(v), the court may

 7 dismiss an action or proceeding in whole or in part for failure to obey a court order.

 8      It is Plaintiff’s responsibility to initiate communications needed to comply with the Court’s

 9 orders requiring a Combined Joint Status Report and Discovery Plan, and they have not shown

10 that they have done so. Accordingly, Plaintiff should be ordered to either file a Combined Joint

11 Status Report and Discovery Plan or show cause, if any they have, in writing, why this case

12 should not be dismissed without prejudice under Fed. R. Civ. P. 16 (f)(1) and 37 (b)(2)(A)(v) by

13 January 13, 2020.

14                                                ORDER

15          Therefore, it is hereby ORDERED that:

16                 Plaintiff IS ORDERED to either file a Combined Joint Status Report and

17                  Discovery Plan or show cause, if any he has, in writing, why this case should not

18                  be dismissed without prejudice under Fed. R. Civ. P. 16 (f)(1) and 37 (b)(2)(A)(v)

19                  by January 13, 2020.

20          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

21 to any party appearing pro se at said party’s last known address.

22

23

24


     ORDER TO SHOW CAUSE- 2
 1               Dated this 27th day of December, 2019.

 2

 3
                                             A
                                             ROBERT J. BRYAN
                                             United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO SHOW CAUSE- 3
